Exhibit 10.9

THE BLACKSTONE GROUP L.P.

2007 EQUITY INCENTIVE PLAN

1. Purpose of the Plan

The Blackstone Group L.P. 2007 Equity Incentive Plan (the “Plan”) is designed to
promote the long term financial interests and growth of The Blackstone Group
L.P., a Delaware limited partnership (the “Partnership”), and its Affiliates by
(i) attracting and retaining senior managing directors, employees and
consultants of the Partnership or any of its Affiliates, including directors of
the Partnership’s general partner, Blackstone Group Management L.L.C. (the
“General Partner”), and (ii) aligning the interests of such individuals with
those of the Partnership and its Affiliates by providing them with equity-based
awards based on the common units of limited partner interest in the Partnership
(the “Common Units”) or the partnership units (the “Blackstone Holdings
Partnership Units”) of Blackstone Holdings (as defined below).

2. Definitions

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

(a) Act: The Securities Exchange Act of 1934, as amended, or any successor
thereto.

(b) Administrator: The Board, or the committee or subcommittee thereof to whom
authority to administer the Plan has been delegated pursuant to Section 4
hereof.

(c) Affiliate: With respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with the Person in question. As used herein, the term
“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

(d) Award: Individually or collectively, any Option, Unit Appreciation Right, or
Other Unit-Based Awards based on or relating to the Common Units or Blackstone
Holdings Partnership Units issuable under the Plan.

(e) Beneficial Owner: A “beneficial owner”, as such term is defined in Rule
13d-3 under the Act (or any successor rule thereto).

(f) Blackstone Holdings: The collective reference to all of the Blackstone
Holdings Partnerships.

(g) Blackstone Holdings Partnerships: Each of Blackstone Holdings I L.P.,
Blackstone Holdings II L.P., Blackstone Holdings III L.P., Blackstone Holdings
IV L.P., and Blackstone Holdings V L.P.

(h) Blackstone Holdings Partnership Units: Each “Blackstone Holdings Partnership
Unit” shall consist of one partnership unit in each of the five Blackstone
Holdings Partnerships.

(i) Board: The board of directors of the General Partner.



--------------------------------------------------------------------------------

(j) Change in Control: The occurrence of any Person, other than a Person
approved by the General Partner, becoming the general partner of the
Partnership.

(k) Code: The Internal Revenue Code of 1986, as amended, or any successor
thereto.

(l) Common Units: The common units representing limited partner interests of the
Partnership.

(m) Disability: The term “Disability” shall have the meaning as provided under
Section 409A(a)(2)(C)(i) of the Code. Notwithstanding the foregoing or any other
provision of this Plan, the definition of Disability (or any analogous term) in
an Award agreement shall supersede the foregoing definition; provided, however,
that if no definition of Disability or any analogous term is set forth in such
agreement, the foregoing definition shall apply.

(n) Effective Date: The date on which the Board adopts the Plan, or such later
date as is designated by the Board.

(o) Employment: The term “Employment” as used herein shall be deemed to refer to
(i) a Participant’s employment if the Participant is an employee of the
Partnership or any of its Affiliates, (ii) a Participant’s services as a
consultant or partner, if the Participant is consultant to, or partner of, the
Partnership or of any of its Affiliates, and (iii) a Participant’s services as
an non-employee director, if the Participant is a non-employee member of the
Board.

(p) Fair Market Value: Of a Unit on any given date means (i) the closing sale
price per Unit on the New York Stock Exchange on that date (or, if no closing
sale price is reported, the last reported sale price), (ii) if the Units are not
listed for trading on the New York Stock Exchange, the closing sale price (or,
if no closing sale price is reported, the last reported sale price) as reported
on that date in composite transactions for the principal national securities
exchange registered pursuant to Section 6(g) of the Act on which the Units are
listed, (iii) if the Units are not so listed on a national securities exchange,
the last quoted bid price for the Units on that date in the over-the-counter
market as reported by Pink Sheets LLC or a similar organization, or (iv) if the
Units are not so quoted by Pink Sheets LLC or a similar organization, the
average of the mid-point of the last bid and ask prices for the Units on that
date from a nationally recognized independent investment banking firm selected b
the General Partner for this purpose.

(q) General Partner: Blackstone Group Management L.L.C., a Delaware limited
liability company.

(r) Option: An option to purchase Units granted pursuant to Section 6 of the
Plan.

(s) Option Price: The purchase price per Unit of an Option, as determined
pursuant to Section 6(a) of the Plan.

(t) Other Unit-Based Awards: Awards granted pursuant to Section 8 of the Plan.

(u) Partnership: The Blackstone Group L.P., a Delaware limited partnership.

 

2



--------------------------------------------------------------------------------

(v) Participant: A senior managing director, other employee, consultant,
director or other service provider of the Partnership or of any of its
Affiliates, including any director of the General Partner, who is selected by
the Administrator to participate in the Plan.

(w) Performance-Based Awards: Certain Other Unit-Based Awards granted pursuant
to Section 8(b) of the Plan.

(x) Person: A “person”, as such term is used for purposes of Section 13(d) or
14(d) of the Act (or any successor section thereto).

(y) Plan: The Blackstone Group L.P. 2007 Equity Incentive Plan.

(z) Units: Common Units or Blackstone Holdings Partnership Units which are
issued or may be issued under the Plan.

(aa) Unit Appreciation Right: A unit appreciation right granted pursuant to
Section 7 of the Plan.

3. Units Subject to the Plan

Subject to Section 9 hereof, the total number of Units which may be issued under
the Plan shall be 163,000,000, of which all or any portion may be issued as
Common Units or Blackstone Holdings Partnership Units. Notwithstanding the
foregoing, the total number of Units subject to the Plan shall be increased on
the first day of each fiscal year beginning in calendar year 2008 by a number of
Units equal to the positive difference, if any, of (x) 15% of the aggregate
number of Common Units and Blackstone Holdings Partnership Units outstanding on
the last day of the immediately preceding fiscal year (excluding Blackstone
Holdings Partnership Units held by the Partnership or its wholly-owned
subsidiaries) minus (y) the aggregate number of Common Units and Blackstone
Holdings Partnership Units covered by the Plan, unless the Administrator should
decide to increase the number of Common Units and Blackstone Holdings
Partnership Units covered by the Plan by a lesser amount on any such date. The
issuance of Units or the payment of cash upon the exercise of an Award or in
consideration of the cancellation or termination of an Award shall reduce the
total number of Units available under the Plan, as applicable. Units which are
subject to Awards which terminate or lapse without the payment of consideration
may be granted again under the Plan.

4. Administration

The Plan shall be administered by the Board, which may delegate its duties and
powers in whole or in part to any committee or subcommittee thereof (the
“Administrator”). Additionally, the Administrator may delegate the authority to
grant Awards under the Plan to any employee or group of employees of the
Partnership or of any Affiliate of the Partnership; provided that such
delegation and grants are consistent with applicable law and guidelines
established by the Board from time to time. Awards may, in the discretion of the
Administrator, be made under the Plan in assumption of, or in substitution for,
outstanding awards previously granted by the Partnership, any Affiliate of the
Partnership or any entity acquired by the Partnership or with which the
Partnership combines. The number of Units underlying such substitute awards
shall be counted against the aggregate number of Units available for Awards
under the Plan. The Administrator is authorized to interpret the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan, and
to make any other determinations that it deems necessary or

 

3



--------------------------------------------------------------------------------

desirable for the administration of the Plan. The Administrator may correct any
defect or supply any omission or reconcile any inconsistency in the Plan in the
manner and to the extent the Administrator deems necessary or desirable. Any
decision of the Administrator in the interpretation and administration of the
Plan, as described herein, shall lie within its sole and absolute discretion and
shall be final, conclusive and binding on all parties concerned (including, but
not limited to, Participants and their beneficiaries or successors). The
Administrator shall have the full power and authority to establish the terms and
conditions of any Award consistent with the provisions of the Plan and to waive
any such terms and conditions at any time (including, without limitation,
accelerating or waiving any vesting conditions). The Administrator shall require
payment of any amount it may determine to be necessary to withhold for federal,
state, local or other taxes as a result of the exercise, grant or vesting of an
Award. Unless the Administrator specifies otherwise, the Participant may elect
to pay a portion or all of such withholding taxes by (a) delivery in Units or
(b) having Units withheld by the Partnership from any Units that would have
otherwise been received by the Participant.

5. Limitations

No Award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.

6. Terms and Conditions of Options

Options granted under the Plan shall be non-qualified options for federal income
tax purposes, and shall be subject to the foregoing and the following terms and
conditions and to such other terms and conditions, not inconsistent therewith,
as the Administrator shall determine:

(a) Option Price. The Option Price per Unit shall be determined by the
Administrator.

(b) Exercisability. Options granted under the Plan shall be exercisable at such
time and upon such terms and conditions as may be determined by the
Administrator, but in no event shall an Option be exercisable more than ten
years after the date it is granted.

(c) Exercise of Options. Except as otherwise provided in the Plan or in an Award
agreement, an Option may be exercised for all, or from time to time any part, of
the Units for which it is then exercisable. For purposes of Section 6 of the
Plan, the exercise date of an Option shall be the later of the date a notice of
exercise is received by the Partnership and, if applicable, the date payment is
received by the Partnership pursuant to clauses (i), (ii), (iii) or (iv) in the
following sentence. The purchase price for the Units as to which an Option is
exercised shall be paid to the Partnership, and in the manner designated by the
Administrator, pursuant to one or more of the following methods: (i) in cash or
its equivalent (e.g., by personal check), (ii) in Units having a Fair Market
Value equal to the aggregate Option Price for the Units being purchased and
satisfying such other requirements as may be imposed by the Administrator;
provided that such Units have been held by the Participant for no less than six
months (or such other period as established from time to time by the
Administrator in order to avoid adverse accounting treatment applying generally
accepted accounting principles), (iii) partly in cash and partly in such Units,
or (iv) if there is a public market for the Units at such time, through the
delivery of irrevocable instructions to a broker to sell Units obtained upon the
exercise of the Option and to deliver promptly to the Partnership an amount out
of the proceeds of such Sale equal to the

 

4



--------------------------------------------------------------------------------

aggregate Option Price for the Units being purchased, or (v) to the extent
permitted by the Administrator, through net settlement in Units. No Participant
shall have any rights to distributions or other rights of a holder with respect
to Units subject to an Option until the Participant has given written notice of
exercise of the Option, paid in full for such Units and, if applicable, has
satisfied any other conditions imposed by the Administrator pursuant to the
Plan.

(d) Attestation. Wherever in this Plan or any agreement evidencing an Award a
Participant is permitted to pay the exercise price of an Option or taxes
relating to the exercise of an Option by delivering Units, the Participant may,
subject to procedures satisfactory to the Administrator, satisfy such delivery
requirement by presenting proof of beneficial ownership of such Units, in which
case the Partnership shall treat the Option as exercised without further payment
and/or shall withhold such number of Units from the Units acquired by the
exercise of the Option, as appropriate.

7. Terms and Conditions of Unit Appreciation Rights

(a) Grants. The Administrator may grant (i) a Unit Appreciation Right
independent of an Option or (ii) a Unit Appreciation Right in connection with an
Option, or a portion thereof. A Unit Appreciation Right granted pursuant to
clause (ii) of the preceding sentence (A) may be granted at the time the related
Option is granted or at any time prior to the exercise or cancellation of the
related Option, (B) shall cover the same number of Units covered by an Option
(or such lesser number of Units as the Administrator may determine) and
(C) shall be subject to the same terms and conditions as such Option except for
such additional limitations as are contemplated by this Section 7 (or such
additional limitations as may be included in an Award agreement).

(b) Terms. The exercise price per Unit of a Unit Appreciation Right shall be an
amount determined by the Administrator; provided, however, that in the case of a
Unit Appreciation Right granted in conjunction with an Option, or a portion
thereof, the exercise price may not be less than the Option Price of the related
Option. Each Unit Appreciation Right granted independent of an Option shall
entitle a Participant upon exercise to an amount equal to (i) the excess of
(A) the Fair Market Value on the exercise date of one Unit over (B) the exercise
price per Unit, times (ii) the number of Units covered by the Unit Appreciation
Right. Each Unit Appreciation Right granted in conjunction with an Option, or a
portion thereof, shall entitle a Participant to surrender to the Partnership the
unexercised Option, or any portion thereof, and to receive from the Partnership
in exchange therefore an amount equal to (i) the excess of (A) the Fair Market
Value on the exercise date of one Unit over (B) the Option Price per Unit, times
(ii) the number of Units covered by the Option, or portion thereof, which is
surrendered. Payment shall be made in Units or in cash, or partly in Units and
partly in cash (any such Units valued at such Fair Market Value), all as shall
be determined by the Administrator. Unit Appreciation Rights may be exercised
from time to time upon actual receipt by the Partnership of written notice of
exercise stating the number of Units with respect to which the Unit Appreciation
Right is being exercised. The date a notice of exercise is received by the
Partnership shall be the exercise date. The Administrator, in its sole
discretion, may determine that no fractional Units will be issued in payment for
Unit Appreciation Rights, but instead cash will be paid for a fraction or the
number of Units will be rounded downward to the next whole Unit.

 

5



--------------------------------------------------------------------------------

(c) Limitations. The Administrator may impose, in its discretion, such
conditions upon the exercisability of Unit Appreciation Rights as it may deem
fit, but in no event shall a Unit Appreciation Right be exercisable more than
ten years after the date it is granted.

8. Other Unit-Based Awards

The Administrator, in its sole discretion, may grant or sell Awards of Units,
restricted Units, restricted Common Units, deferred restricted Common Units,
phantom restricted Common Units or other Unit-Based awards based in whole or in
part on the Fair Market Value of the Common Units or Blackstone Holdings
Partnership Units (“Other Unit-Based Awards”). Such Other Unit-Based Awards
shall be in such form, and dependent on such conditions, as the Administrator
shall determine, including, without limitation, the right to receive, or vest
with respect to, one or more Units (or the equivalent cash value of such Units)
upon the completion of a specified period of service, the occurrence of an event
and/or the attainment of performance objectives. Other Unit-Based Awards may be
granted alone or in addition to any other Awards granted under the Plan. Subject
to the provisions of the Plan, the Administrator shall determine to whom and
when Other Unit-Based Awards will be made, the number of Units to be awarded
under (or otherwise related to) such Other Unit-Based Awards; whether such Other
Unit-Based Awards shall be settled in cash, Units or a combination of cash and
Units; and all other terms and conditions of such Awards (including, without
limitation, the vesting provisions thereof and provisions ensuring that all
Units so awarded and issued shall be fully paid and non-assessable).

9. Adjustments Upon Certain Events

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:

(a) Generally. In the event of any change in the outstanding Units after the
Effective Date by reason of any Unit distribution or split, reorganization,
recapitalization, merger, consolidation, spin-off, combination, combination or
transaction or exchange of Units or other corporate exchange, or any
distribution to holders of Units other than regular cash distributions or any
transaction similar to the foregoing, the Administrator in its sole discretion
and without liability to any person shall make such substitution or adjustment,
if any, as it deems to be equitable (subject to Section 17), as to (i) the
number or kind of Units or other securities issued or reserved for issuance
pursuant to the Plan or pursuant to outstanding Awards, (ii) the maximum number
of Units for which Options or Unit Appreciation Rights may be granted during a
calendar year to any Participant (iii) the maximum amount of a Performance-Based
Award that may be granted during a calendar year to any Participant, (iv) the
Option Price or exercise price of any unit appreciation right and/or (v) any
other affected terms of such Awards.

(b) Change in Control. In the event of a Change in Control after the Effective
Date, (i) if determined by the Administrator in the applicable Award agreement
or otherwise, any outstanding Awards then held by Participants which are
unexercisable or otherwise unvested or subject to lapse restrictions shall
automatically be deemed exercisable or otherwise vested or no longer subject to
lapse restrictions, as the case may be, as of immediately prior to such Change
of Control and (ii) the Administrator may (subject to Section 17), but shall not
be obligated to, (A) accelerate, vest or cause the restrictions to lapse with
respect to all or any portion of an Award, (B) cancel such Awards for fair value
(as determined in the sole discretion of the Administrator) which, in the case
of Options and Unit Appreciation Rights, may equal the excess, if any, of

 

6



--------------------------------------------------------------------------------

value of the consideration to be paid in the Change in Control transaction to
holders of the same number of Units subject to such Options or Unit Appreciation
Rights (or, if no consideration is paid in any such transaction, the Fair Market
Value of the Units subject to such Options or Unit Appreciation Rights) over the
aggregate exercise price of such Options or Unit Appreciation Rights,
(C) provide for the issuance of substitute Awards that will substantially
preserve the otherwise applicable terms of any affected Awards previously
granted hereunder as determined by the Administrator in its sole discretion or
(D) provide that for a period of at least 15 days prior to the Change in
Control, such Options shall be exercisable as to all shares subject thereto and
that upon the occurrence of the Change in Control, such Options shall terminate
and be of no further force and effect.

10. No Right to Employment or Awards

The granting of an Award under the Plan shall impose no obligation on the
Partnership or any Affiliate to continue the Employment of a Participant and
shall not lessen or affect the Partnership’s or Affiliate’s right to terminate
the Employment of such Participant. No Participant or other Person shall have
any claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants, or holders or beneficiaries of Awards. The terms and
conditions of Awards and the Administrator’s determinations and interpretations
with respect thereto need not be the same with respect to each Participant
(whether or not such Participants are similarly situated).

11. Successors and Assigns

The Plan shall be binding on all successors and assigns of the Partnership and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

12. Nontransferability of Awards

Unless otherwise determined or approved by the Administrator, an Award shall not
be transferable or assignable by the Participant otherwise than by will or by
the laws of descent and distribution. An Award exercisable after the death of a
Participant may be exercised by the legatees, personal representatives or
distributees of the Participant.

13. Amendments or Termination

The Board may amend, alter or discontinue the Plan, but no amendment, alteration
or discontinuation shall be made, without the consent of a Participant, if such
action would diminish any of the rights of the Participant under any Award
theretofore granted to such Participant under the Plan; provided, however, that
the Administrator may amend the Plan in such manner as it deems necessary to
permit the granting of Awards meeting the requirements of the Code or other
applicable laws (including, without limitation, to avoid adverse tax
consequences to the Partnership or to Participants).

Notwithstanding any provision of the Plan to the contrary, in the event that the
Administrator determines that any amounts payable hereunder will be taxable to a
Participant under Section 409A of the Code and related Department of Treasury
guidance prior to payment to such Participant of such amount, the Partnership
may (a) adopt such amendments to the Plan

 

7



--------------------------------------------------------------------------------

and Awards and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Administrator determines necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
the Plan and Awards hereunder and/or (b) take such other actions as the
Administrator determines necessary or appropriate to avoid the imposition of an
additional tax under Section 409A of the Code.

14. International Participants

With respect to Participants who reside or work outside the United States of
America, the Administrator may, in its sole discretion, amend the terms of the
Plan or Awards with respect to such Participants in order to conform such terms
with the requirements of local law or to obtain more favorable tax or other
treatment for a Participant, the Partnership or an Affiliate.

15. Choice of Law

The Plan shall be governed by and construed in accordance with the law of the
State of New York.

16. Effectiveness of the Plan

The Plan shall be effective as of the Effective Date.

17. Section 409A

To the extent applicable, this Plan and Awards issued hereunder shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretative guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date. Notwithstanding other provisions of the Plan or
any Award agreements thereunder, no Award shall be granted, deferred,
accelerated, extended, paid out or modified under this Plan in a manner that
would result in the imposition of an additional tax under Section 409A of the
Code upon a Participant. In the event that it is reasonably determined by the
Administrator that, as a result of Section 409A of the Code, payments in respect
of any Award under the Plan may not be made at the time contemplated by the
terms of the Plan or the relevant Award agreement, as the case may be, without
causing the Participant holding such Award to be subject to taxation under
Section 409A of the Code, the Partnership may take whatever actions the
Administrator determines necessary or appropriate to comply with, or exempt the
Plan and Award agreement from the requirements of Section 409A of the Code and
related Department of Treasury guidance and other interpretive materials as may
be issued after the Effective Date, which action may include, but is not limited
to, delaying payment to a Participant who is a “specified employee” within the
meaning of Section 409A of the Code until the first day following the six-month
period beginning on the date of the Participant’s termination of Employment. The
Partnership shall use commercially reasonable efforts to implement the
provisions of this Section 17 in good faith; provided that neither the
Partnership, the Administrator nor any employee, director or representative of
the Partnership or of any of its Affiliates shall have any liability to
Participants with respect to this Section 17.

 

8